WILKINS, Justice
(dissenting):
I respectfully dissent.
In this case defendant’s counsel was aware of the possibility of a conflict of interest and mentioned this matter to the District Judge. In chambers counsel stated (though there is not a complete record reported) that a conflict may exist because of the different way the defendant and co-defendant may testify. At this time the defendant was not present, though co-defendant and counsel were. Defendant was sitting in the courtroom. The Judge questioned the co-defendant about dual representation but not the defendant.
I believe that defendant is entitled now to an evidentiary hearing on the question of any possible prejudice resulting from this dual representation. At this hearing the State should have the burden of proving beyond a reasonable doubt that defendant was not prejudiced.1

. State v. Scandrett, 24 Utah 2d 202, 468 P.2d 639 (1970); Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1966).